Reasons for Allowance
The present claims are deemed allowable over the references 17/357,281 and US 11,081,133 since the above references are commonly assigned and a terminal disclaimer has been filed to obviate the obviousness-type double patenting rejections.
The present claims are deemed allowable over the references of record for substantially the reasons set forth by Applicants.
While the prior art of record disclose the general concept of SiO2 containing glasses having various compositions and properties, the Examiner notes that it is well established in the art that each and every component in a glass impacts multiple properties of said glass and that tailoring the glass composition is not a trivial exercise when specific properties are desired.  In the instant case, the present claims require a specific amount of several components in an amorphous glass, that also possesses a very high Young’s module (90 GPa or more), a high glass temperature, Tg, (650 C or more) and, for claim 1, also a low specific gravity (2.75 g/cc or less).  The prior art fails to teach or suggest how to obtain all of the claimed properties while meeting all of the composition limitations absent undue experimentation and/or impermissible hindsight of Applicants’ own work.
As support for the Examiner’s position, four documents are noted as exemplary of glass compositions in this crowded art area.  US ‘899 A1 discloses a glass with lower MgO amounts, but is unable to obtain Young’s Modulus values of 90 GPa or higher in any of their examples.  US ‘396 A1 is similar to the above, but comes close to the claimed Modulus value (89.2 GPa) using an example with 20% MgO (i.e. outside the claimed range).  US ‘663 A1 has Young’s Modulus values of 89 GPa with low MgO amounts, but the glass temperatures, Tg, are much too low for these samples.  Finally, US ‘508 A1 has Young’s Modulus values above 90 GPa, including for examples with low MgO amounts and high Tg values, but only for glasses without Li2O and all of the high Modulus samples have specific gravity values of 2.8 or higher (outside the scope of claim 1).  The compositions of the ‘508 A1 examples fail to read on the composition requirements of either claims 1 or 2 and, given the lack of specificity on obtaining the claimed properties in all the possible embodiments, this lack of guidance is deemed to tip the scales towards patentability of the claimed invention (for both claims 1 and 2, and their dependent claims).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
May 12, 2022